(a) The defendant was convicted of larceny after trust, under the provisions of the Code, § 26-2808. He filed his amended motion for a new trial. The court overruled the motion. The defendant assigns error here.
(b) The defendant introduced no evidence, but made a statement. The State's evidence, so far as the general grounds are concerned, amply sustains the verdict.
(c) The first ground of the amended motion assigns error because the verdict returned by the jury is not a legal one. The punishment for the crime for which the defendant was convicted is not less than one nor more than five years in the penitentiary, and is a reducible felony. The jury in the instant case returned the following verdict: "We, the jury, find the defendant guilty and fix punishment minimum one year and maximum one year, and recommend a misdemeanor punishment." It was dated and signed by one member of the jury as foreman. The court upon this verdict sentenced the defendant to serve twelve months at such place as the proper authorities of the State might direct. There is nothing illegal about this verdict that we have been able to discover. It is in conformity with the law. The case of Wells v. State, 116 Ga. 87 (42 S.E. 390), upon which counsel for the plaintiff in error rely for a reversal on this ground, has no application to the facts of this case. *Page 44 
(d) The other special grounds of the motion for new trial are too indefinite to raise any question for review.
The court did not err in overruling the motion for new trial for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
        DECIDED MARCH 18, 1949. REHEARING DENIED MARCH 30, 1949.